Citation Nr: 1455107	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-40 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.


 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case further development in May 2013.  The case has since been returned for appellate review.

The Virtual VA electronic claims file contains additional VA treatment records, which were reviewed by the agency of original jurisdiction (AOJ) in the August 2009 statement of the case.  The remainder of the documents in that file are duplicative of the evidence in the paper claim file.  The Veterans Benefits Management System (VBMS) does not contain any documents.

In a May 2014 statement, the Veteran appears to have raised the issue of whether new and material has been submitted to reopen a claim for service connection for tinnitus.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Following the May 2013 remand, the Veteran was afforded a VA examination in June 2013 in connection with his claim for service connection for bilateral hearing loss.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in his military service.  In rendering this opinion, she noted that the Veteran's hearing was normal at both enlistment and discharge, but also observed that there was a shift of 15 decibels at 4000 Hertz in the right ear.  However, she did not note that there was also a 15 decibel shift at 500 Hertz in the right ear and a 5 decibel shift at 500 Hertz in the left ear.  Moreover, the examiner appears to have based her opinion on the lack of medical evidence of hearing loss in service and did not explain why it was significant that the Veteran's hearing was within normal limits at discharge.  

The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  

For these reasons, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's current hearing loss.

In addition, the Veteran was afforded a VA examination in June 2013 in connection with his claim for service connection for a bilateral knee disorder.  The examiner opined that the Veteran's degenerative joint disease of the knees was less likely than not incurred in or caused by the claimed in-service injury, event, or disease.  In so doing, he noted that the Veteran's service treatment records did not document any knee problems and that there were no post-service records of a chronic knee problem.  He also noted that x-rays showed typical diffuse age-related degeneration.  However, the examiner did not address the Veteran's contention that his current bilateral knee disorder is due to the wear and tear caused by his military duties, such as climbing ladders and jumping off trucks. See May 2009 notice of disagreement and October 2009 VA Form 9.  Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's current bilateral knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and bilateral knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  Thee AOJ should secure the Veteran's complete service personnel records.  

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the June 2013 VA audiological examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions. 

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison. (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units.)

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  In so doing, he or she should address the shifts between the enlistment and discharge examinations at 500 and 4000 Hertz in the right ear and at 500 Hertz in the left ear.

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for the VA medical opinions are required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the June 2013 VA joints examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current bilateral knee disorder is causally or etiologically related to his military service, including wear and tear caused by military duties, such as climbing ladders and jumping off trucks. See May 2009 notice of disagreement and October 2009 VA Form 9.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for the VA medical opinions are required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

